DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMIER’S COMMENT
Drawings
The modifications to the specification were received on 03/17/2021.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 03/17/2021, the Examiner withdraws Drawing objections of the previous Office action.
Specification
The modifications to the specification were received on 03/17/2021.  These modifications are accepted by the Examiner. 
Claim Rejections - 35 USC § 112
The modifications to the claims were received on 03/17/2021.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 03/17/2021, the Examiner withdraws claim rejections under 35 USC § 112(a) to claim 13 of the previous Office action.
Allowable Subject Matter
Claims 1-12 are allowed.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/Primary Examiner, Art Unit 2636